PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks an award of unemployment compensation tax owed by respondent in the amount of $5,625.00 and $851.63 in accumulated statutory interest of one percent per month. Respondent admits the validity and amount of the claim for unemployment tax, but denies the portion of the claim which is for interest. Respondent states that there were sufficient funds remaining in its appropriation for the fiscal year in question from which the unemployment compensation tax could have been paid.
The factual situation in this claim is identical to that in Department of Employment Security vs. Department of Corrections, 14 Ct.Cl. 387 (1983). Following the precedent established in that decision, the Court makes an award to the claimant in the amount of unemployment tax, but denies an award for the accumulated interest based on W. Va. Code . 14-2-12.
Award of $5,625.00.